                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

LARRY MAURICE SANDERS                                                                    PLAINTIFF

V.                                                                      NO. 3:20-CV-207-DMB-RP

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

       On May 28, 2021, United States Magistrate Judge Roy Percy issued a Report and

Recommendation (“R&R”) in this appeal by Larry Maurice Sanders from an unfavorable decision

of the Commissioner of Social Security. Doc. #27. The R&R recommends that the decision be

reversed and remanded for a rehearing under the fourth sentence of 42 U.S.C. § 405(g). Id. at 6.

No objections to the R&R were filed.

       “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [27] is ADOPTED

as the order of the Court. The Commissioner’s decision is REVERSED and this case is

REMANDED.

       SO ORDERED, this 9th day of July, 2021.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE
